United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Catherine P. Carter, Esq., for the Director

Docket No. 06-1974
Issued: March 16, 2007

Oral Argument February 22, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 23, 2006 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated May 25, 2006, which denied his claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty causally related to his federal employment.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated May 23, 2003, the
Board affirmed a January 15, 2002 merit decision in which the Office denied that appellant
sustained an emotional condition in the performance of duty. The Board also found that, in a
May 8, 2002 decision, the Office properly denied appellant’s request for reconsideration. On
July 3, 2003 appellant requested reconsideration of the Board’s May 23, 2003 decision and by

order dated September 30, 2003, the Board denied his request as untimely.1 The law and the
facts of the previous Board decisions are incorporated herein by reference.
On December 7, 2003 appellant requested reconsideration with the Office and reiterated
his contentions that he was harassed and discriminated against by employing establishment
management, specifically alleging that Dwayne Davis did not follow postal hiring policies and
procedures. In support of his reconsideration request, appellant submitted a May 9, 2001
statement in which Mary L. Jordan discussed a leave request and claim form. In a January 29,
2002 statement, Francesca Munoz advised that she was assigned to the examination unit on
June 26, 1998 and did not undergo a desk audit. In a February 20, 2002 statement,
Annette Patterson advised that she was detailed to the unit in June 1998 and did not undergo a
desk audit. In an email dated September 27, 2002, Robert Fortson generally alleged improper
hiring practices at the employing establishment and questioned why he was not hired for a
permanent position. An October 17, 2002 statement from Jacqueline Waters described a 1997
meeting with appellant regarding hiring. In an October 20, 2002 statement, H. Lee made a
general complaint about Mr. Davis and employing establishment hiring practices. In a
November 17, 2002 affidavit, Walter Frierson discussed his hiring at the employing
establishment. In deposition testimony dated December 12, 2002, Jack Burns addressed
appellant’s Equal Employment Opportunity Commission (EEOC) claim. In a February 4, 2003
statement, Sandra F. Rueff disagreed with several statements made by Mr. Davis in an EEOC
affidavit. In a February 14, 2003 affidavit, Cynthia W. Fitzgerald, an attorney representing
appellant before the EEOC, discussed his claim. In an April 15, 2003 statement, Harry L.
Vaughn, an EEOC manager at the employing establishment, discussed an August 1998 meeting
in which appellant was not coherent. In an April 16, 2005 statement, appellant argued that the
statements, he submitted corroborated his allegations. He also submitted an October 19, 1998
fitness-for-duty medical examination report from Dr. Gilbert W. Raulston, a Board-certified
psychiatrist, who diagnosed major depression. In an October 30, 1998 memorandum, an
employing establishment nurse advised to an employing establishment physician regarding
appellant’s request for Family Medical Leave.
In a merit decision dated May 25, 2006, the Office denied modification of its prior
decision. It found that, as appellant failed to establish a compensable factor of employment, he
failed to establish that he sustained an emotional condition in the performance of duty.
LEGAL PRECEDENT
To establish his claim that he sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his stress-related condition.2 If a claimant does implicate a factor of employment, the
1

The Board also inadvertently assigned this request a separate docket number, 03-1847 and by order dated
March 21, 2005, the Board dismissed 03-1847 for lack of jurisdiction.
2

Leslie C. Moore, 52 ECAB 132 (2000).

2

Office should then determine whether the evidence of record substantiates that factor.3 When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,5 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.6
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.7 When an employee experiences
emotional stress in carrying out his or her employment duties and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.8 A claimant must support his or her allegations with probative and reliable evidence.
Personal perceptions alone are insufficient to establish an employment-related emotional
condition.9
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.10 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.11
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Mere perceptions of harassment or discrimination are not compensable under the
Act. Unsubstantiated allegations of harassment or discrimination are not determinative of

3

Dennis J. Balogh, 52 ECAB 232 (2001).

4

Id.

5

28 ECAB 125 (1976).

6

5 U.S.C. §§ 8101-8193.

7

See Robert W. Johns, 51 ECAB 137 (1999).

8

Lillian Cutler, supra note 5.

9

Roger Williams, 52 ECAB 468 (2001).

10

Charles D. Edwards, 55 ECAB 258 (2004).

11

Kim Nguyen, 53 ECAB 127 (2001).

3

whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.12
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an injury in the performance of duty. He alleged that he was harassed and suffered
retaliation by Mr. Davis for his refusal to engage in illegal hiring practices and improperly
underwent unannounced desk audits and investigations. Appellant submitted a number of
statements from coworkers and job applicants. The Board, however, finds these statements
insufficient to establish his claim because they are of a general nature and do not refer to the
specific incidents relating to appellant.
In her statement, Ms. Jordan merely referred to a leave request and appellant’s claim.
Generally, actions of the employing establishment in matters involving the use of leave are not
considered compensable factors of employment as they are administrative functions of the
employer and not duties of the employee.13 Likewise, the processing of compensation claims
bears no relation to appellant’s day-to-day or specially-assigned duties.14
Regarding appellant’s contention that he was improperly investigated and underwent an
improper desk audit, mere disagreement with or dislike of actions taken by a supervisor or
manager or frustration with the policies and procedures of the employing establishment,15 will
not be compensable absent evidence establishing error or abuse as they relate to administrative or
personnel matters.16 While appellant provided statements from Ms. Munoz and Ms. Patterson
who advised that they did not undergo desk audits in June 1998, this fact alone does not
demonstrate that the employing establishment committed error or abuse in conducting
appellant’s desk audit. He, therefore, did not submit sufficient evidence to establish that the
audit was unwarranted or handled unreasonably. Appellant provided no corroborative evidence
to support that he was improperly investigated. Thus, he did not establish error or abuse on the
part of the employing establishment in these administrative matters.17
Appellant also alleged harassment by management when he expressed disagreement with
hiring practices at the employing establishment. He, however, submitted no substantive
evidence to support this contention. The statements of Mr. Burns, Ms. Rueff, Mr. Vaughn and
Ms. Fitzgerald were in regard to appellant’s EEOC claim and not his claim under the Act where
the issue is whether the claimant has submitted sufficient evidence under the requirements of the
Act to establish a factual basis for the claim by supporting his or her allegations with probative
12

James E. Norris, 52 ECAB 93 (2000).

13

David C. Lindsey, Jr., 56 ECAB ___ (Docket No. 04-1828, issued January 19, 2005).

14

Phillip L. Barnes, 55 ECAB 426 (2004).

15

Robert Breeden, 57 ECAB ___ (Docket No. 06-734, issued June 16, 2006).

16

Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

17

See Ana D. Pizarro, 54 ECAB 430 (2003).

4

and reliable evidence.18 With regard to emotional claims arising under the Act, the term
“harassment” as applied by the Board is not the equivalent of “harassment” as defined or
implemented by other agencies, such as the EEOC, which is charged with statutory authority to
investigate and evaluate such matters in the workplace. Rather, in evaluating claims for workers’
compensation under the Act, the term “harassment” is synonymous, as generally defined, with a
persistent disturbance, torment or persecution, i.e., mistreatment by coemployees or workers.19
Thus, the statements of Mr. Burns, Ms. Rueff, Mr. Vaughn and Ms. Fitzgerald do not
substantiate appellant’s allegations.
In their statements, Mr. Fortson, Ms. Waters, H. Lee and Mr. Frierson questioned the
hiring practices at the employing establishment. These statements, however, do not describe any
specific incidents in which appellant was harassed. The Board, therefore, finds that their
statements were too general in nature and do not rise to a level that indicates that the employing
establishment acted in an abusive manner or that appellant was harassed. Appellant did not
establish a compensable employment factor with respect to the claimed harassment. Moreover,
in its previous decision, the Board reviewed a number of statements submitted by the employing
establishment that countered appellant’s contentions in this regard.
The employing
establishment denied that appellant was subjected to harassment or discrimination and the EEOC
made a finding of no discrimination or retaliation.20 The Board, therefore, finds that appellant
has not submitted sufficient evidence to establish that he was harassed or discriminated against
by employing establishment management21 and did not establish that he sustained an emotional
condition in the performance of duty as alleged.22
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an emotional condition causally related to his federal employment.

18

See David C. Lindsey, Jr., 56 ECAB ___ (Docket No. 04-1828, issued January 19, 2005).

19

Ronald K. Jablanski, 56 ECAB ___ (Docket No. 05-482, issued July 13, 2005).

20

While appellant testified at oral argument that a settlement had been made regarding his EEOC claim, a final
court decision is not contained in the case record.
21

See James E. Norris, supra note 12.

22

As appellant failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Katherine A. Berg, 54 ECAB 262 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 25, 2006 be affirmed.
Issued: March 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

